Appeal Dismissed and Memorandum Opinion filed March 10, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00022-CV

                 CATALYLST SOLUTIONS, LLC, Appellant

                                        V.
                      HIRE PROPERTY, INC., Appellee

               On Appeal from Count Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1113233

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 10, 2019. The notice of
appeal was filed January 6, 2020. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On February 11, 2020, this court ordered appellant to pay the appellate filing
fee on or before February 21, 2020, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Christopher, Wise and Zimmerer.




                                         2